ORDER
J. MICHAEL FARRELL, formerly of WENONAH, who was admitted to the bar of this State in 1980, having been convicted in the United States District Court for the District of Maryland of money laundering conspiracy, in violation of 18 U.S.C. § 1956(h); money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), witness tampering, in violation of 18 U.S.C. § 1512(b)(3); and tampering with official proceedings, in violation of 18 U.S.C. § 1512(c)(2); and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), J. MICHAEL FARRELL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against *4him, effective immediately and until the further Order of this Court; and it is further
ORDERED that J. MICHAEL FARRELL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that J. MICHAEL PAREELL comply with Rule 1:20-20 dealing with suspended attorneys.